Locher, J.,
dissenting in part. Although I concur in the majority resolution of the second issue of this case dealing with setoff, I must dissent from that part of the opinion dealing with stacking of coverages. The reasons for my dissent were succinctly set forth in the dissent in Auto-Owners Mut. Ins. Co. v. Lewis (1984), 10 Ohio St. 3d 156, 161 (Holmes, J., dissenting in part), in which I concurred. As was the case in Auto-Owners, supra, the insured should be bound by the terms of their insurance contract, which here provides for a $300,000 uninsured/underinsured coverage ceiling per accident.
Accordingly, I would reverse the judgment of the court of appeals on the first issue..